DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “210” which has been designated as “a gripping surface” is pointing to two different elements in Figure 2. Reference element “218” has been designated as a “foot” and appears to be the appropriate designation for the element at the bottom of Figure 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Huang (DE 102013111755B3).
With regards to claim 1, Huang discloses a dent puller comprising:
a base (10a) for supporting the dent puller on a working surface, the base defining a first bore (112a);
a grip body (20) cooperatively associated with the base, the grip body defining a gripping surface (outer surface of body 20 not labeled, opposite side from where lever 60 extends) and a second bore (201);
a puller shaft (40) extending within the first  (112a) and second bores (201) and substantially parallel to the gripping surface, as seen in at least Figure 6;
a lever (60) cooperatively associated with the puller shaft (40) and mounted for pivoting movement relative to the grip body (20),
wherein the gripping surface and the lever (60) extend on opposite sides of the puller shaft (40), as seen in at least Figure 4.

With regards to claim 3, Huang discloses wherein the grip body (20) is mounted on the base (10a) such that a longitudinal axis of the grip body is substantially perpendicular to the base, as Figure 4.
With regards to claim 4, Huang discloses wherein the grip body (20) is mounted on the base (10a) for pivoting movement about the second bore (201).
With regards to claim 5, Huang discloses further comprising: a set screw (30) cooperatively associated with the base (10a) and configured to engage the grip body (20), as described in paragraph 0021.
With regards to claim 6, Huang discloses further comprising: a puller (422) mounted on an end of the puller shaft opposite to engagement of the lever (60) and the puller shaft (40), as seen in Figure 1.
With regards to claim 7, Huang discloses wherein the puller (422) is mounted on the puller shaft via a threaded engagement (internal thread 421).
With regards to claim 8, Huang discloses the lever (60) further comprising an opening (611) at an end thereof, wherein the puller shaft (40) extends through the opening (611(, as seen in at least Figure 4.
With regards to claim 9, Huang discloses wherein the lever (60) is pivotally mounted on the grip body (20), as seen in at least Figure 4.
With regards to claim 10, Huang discloses wherein the grip body (20) and the lever (60) are dimensioned, and the lever (60) is mounted relative to the grip body (20), such that the lever 
With regards to claim 11, Huang discloses wherein the base (10a) comprises a central member (11a) and at least one leg extending therefrom (not labeled, as seen in Figure 2, wherein the central member defines the first bore (112a), as seen in at least Figure 2.
With regards to claim 12, Huang discloses further comprising: at least one foot (12a) cooperatively associated with a respective one of the at least one leg, each of the at least one foot configured to engage the working surface, as seen in at least Figure 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lin et al. (hereafter “Lin”) (US 10,099,269).
With regards to claim 13, Huang discloses the invention substantially as claimed except for wherein each of the at least one foot is mounted for pivoting movement relative to the respective one of the at least one leg. Lin is relied upon to teach a dent puller with a base (10) having legs (24) and feet (40) wherein each foot is mounted for pivoting movement relative to the respective leg [Column 3, lines 29-35].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a pivotable connection between the legs and feet of Huang as taught by Lin because combining prior art elements according to known methods to yield predictable results; such as, allowing for placement on various curved and/or flat surfaces [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
With regards to claim 14, Huang discloses feet (12a), but is silent with regards to the type of material the feet are made of. Lin is relied upon to teach a dent puller with feet (40) made of rubber or plastic so they will not damage the surface of the metal plate [Column 3, lines 39-41].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Huang’s feet with a complaint material such as taught by Lin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of mechanically efficiency. In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and further show the state of the art:
US Patent 4,073,181 discloses a dent puller with lever (30) pivotally attached to body (19), as seen in at least Figure 1.
US Patent 3,894,187 discloses a dent puller with a lever (20) pivotally attached to body (13), as seen in at least Figure 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TERESA M EKIERT/Primary Examiner, Art Unit 3725